DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group (I) in the reply filed on January 10, 2022 is acknowledged. Group (I), drawn to a process of making the compounds of formula (I), deuterated tetrabenazine or deutetrabenazine, embraced by claims 1-8 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
	
Claims 1-8 are pending and under examination.
Specification
The disclosure is objected to because of the following informalities: the term “duetetrabenazine” is misspelled on page 2, line 3. Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: the terms “deutetrabenazine,” “Tetrabenazine,” and all the compounds in claim 3 should not start with a capital letter.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the term “and” should be inserted between the last two groups. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the phrase “where in step iii is carried out in presence…” should be replaced with “where step iii is carried out in the presence…”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the phrase “wherein solvent” should be replaced with “wherein the solvent”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase, “optionally deprotecting the keto protected…” in section iv is indefinite since the final product, a compound of formula I, is a deprotected compound. Therefore, claims 1-8 are indefinite. 
In claim 1, the phrase, “an acid or mixture” is vague, see page 1, section i. What does the mixture consists of? Is the acid part of the mixture?
claim 7, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the preparation of deutetrabenazine compound of formula (I) with a deuterium source which comprises -CD3 source, does not reasonably provide enablement for a method for the preparation of deutetrabenazine compound of formula (I) with a deuterium source defined on page 6 of the specification or claim 4. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered. Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors 
The specification fails to enable the preparation of the entire scope of the claimed compounds. The specification defines the deuterium source as deuterated methanol, deuterated methyl iodide, deuterated methyl bromide, deuterated dimethyl sulfate and deuterated dimethyl carbonate, see page 6 of the specification. Claim 4 also recited deuterated acetone. However, the process claimed is specific for -CD3, not CD2 or CD as a source. The specification does not provide any further guidance for the use of said deuterated sources in the claimed process. In view of the lack of direction provided in the specification regarding said deuterated sources, the lack of working examples and the general unpredictability of chemical reactions, said deuterated sources are not enabled for the claimed process. The specification does not enable any skilled process chemist or pilot-plant operator to use the invention commensurate in scope with these claims. The factors considered in making an enablement rejection have been summarized above. 
MPEP §2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here and undue experimentation will be required to practice Applicants' invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray et al. (Organic Process Research & Development, 2018, 22, pp. 520-526) in view of DeSilva et al. (Appl. Radiat. Isotop., 1993, 44(4), pp. 673-676).
The present application claims a method for the preparation of deutetrabenazine compound of formula (I) by di-demethylating a compound of formula (I) to make a compound of formula (III), followed by exposing reaction with a deuterium source to yield a compound of formula (I).  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The instant process optionally protects the keto-group compound of formula (II) prior to exposing the compound to a deuterium source. 
	Ray et al. teach the reaction of a compound formula (II) with triphenyl phosphine (TPP), diethyldiazodicarboxylate (DIAD), MeOH-d4, see page 521, Scheme 1 and below. 

    PNG
    media_image2.png
    88
    124
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    131
    196
    media_image3.png
    Greyscale
 
	Ray does not teach the di-demethylation of a compound of formula (II) to form a compound of formula (III).


    PNG
    media_image4.png
    167
    635
    media_image4.png
    Greyscale
. The demethylation reaction is accomplished at one of the methoxy groups due to only one equivalent used of the BI3 reagent in the reaction. DeSilva does not teach the di-demethoxylation. However, a skilled organic chemist would accomplish the di-demethylation with two equivalents of BI3.  
	Therefore, one of ordinary skill in the art would use the demethylation reaction as provided by DeSilva with double the equivalents to di-demethylate a compound of formula (II), and expose the compound of formula (II) to the deutereated conditions as taught by Ray to produce a compound of formula (I).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUSANNA MOORE/Primary Examiner, Art Unit 1624